Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. Vesbit (Reg. # 50,562) on March 12, 2021.

The application has been amended as follows: 

Claim amendment:

Claim 1:  A turboprop engine system for an aircraft comprising: 
an engine; 
a propeller; 
a geartrain coupled to and configured to provide power from the engine to the propeller at a predetermined gear reduction; 
a gearbox that houses at least part of the geartrain, the gearbox including a gearbox flow structure; 
an inlet flow structure that is removably attached to the gearbox, the inlet flow structure and the gearbox flow structure cooperating to delimit an inlet flow passage to the engine, the inlet flow passage having an upstream end with an upstream opening and a downstream end with a downstream opening; and 
the upstream opening being cooperatively delimited by both the inlet flow structure and the gearbox flow structure, the downstream opening being cooperatively delimited by 

Claim 3: The turboprop engine system of claim 1, wherein the inlet flow passage extends along a longitudinal axis of the engine system; Serial No. 16/170,941Page 2 of 10wherein the upstream opening is arcuate and partially surrounds the axis; and wherein the downstream opening is annular and continuous about the axis.

Claim 8. The turboprop engine system of claim 7, wherein the inlet flow passage extends along a flow axis; wherein the fixed joint is disposed between the upstream opening and the downstream opening with respect to the flow axis.

Claim 17: A method of manufacturing a turboprop engine system comprising: 
removably attaching an inlet flow structure to a gearbox, the gearbox configured to house at least part of a geartrain that provides power from an engine to a propeller at a predetermined gear reduction, the gearbox including a gearbox flow structure; 
the inlet flow structure and the gearbox flow structure, when removably attached, cooperating together to delimit an inlet flow passage to the engine, the inlet flow passage having an upstream end with an upstream opening and a downstream end with a downstream opening, the upstream opening being cooperatively delimited by both the inlet flow structure and the gearbox flow structure, the downstream opening being cooperatively defined by the inlet flow structure and the gearbox flow structure, the upstream .


Claim 21 (cancelled)


Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine relevant prior art Gilbertson (US 4,456,458), Poisson (US 2016/0237898) teaches A turboprop engine system for an aircraft comprising: an engine; a propeller; a geartrain coupled to and configured to provide power from the engine to the propeller at a predetermined gear reduction; a gearbox that houses at least part of the geartrain, the gearbox including a gearbox flow structure; an inlet flow structure that is removably attached to the gearbox, an inlet flow passage to the engine, the inlet flow passage having an upstream end with an upstream opening and a downstream end with a downstream opening; and the upstream opening configured to receive an airstream that is directed along the inlet flow passage to the downstream opening and toward the engine.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show 
“the inlet flow structure and the gearbox flow structure cooperating to delimit an inlet flow passage to the engine”, “the upstream opening being cooperatively delimited by both the inlet flow structure and the gearbox flow structure”, and  “the downstream opening being cooperatively delimited by the inlet flow structure and the gearbox flow structure”.

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/R.A.C./
 Examiner, Art Unit 3741   
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741